Citation Nr: 0518736
Decision Date: 07/11/05	Archive Date: 09/19/05

Citation Nr: 0518736	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  00-21 254	)	DATE JUL 11 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

(The issues of entitlement to service connection for the 
residuals of shrapnel wounds to the stomach and the residuals 
of a collapsed lung will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  The veteran's service personnel records 
reflect that he was awarded the Bronze Star Medal with a 
"V" device for valour.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


VACATUR

Previously, in a May 2004 decision, the Board found that the 
veteran's service connected PTSD did not warrant an 
evaluation greater than 50 percent disabling.  Accordingly, 
the Board denied the claim.

The veteran appealed the Board's denial of this claim to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
February 2005, the Court granted a joint motion to remand 
this appeal to the Board, ordering the part of the Board's 
May 27, 2004 decision concerning entitlement to an increased 
evaluation for PTSD to be vacated, and remanding the issue 
for development consistent with the instructions in the joint 
motion. 

The matter is now again before the Board.

Inasmuch as the Court has remanded that part of the Board's 
May 2004 decision concerning the issue of entitlement to an 
increased evaluation for PTSD, currently evaluated as 50 
percent disabling, the Board's May 2004 finding that the 
veteran's service connected PTSD is manifested by 
symptomatology that more nearly approximates a disability 
picture consistent with occupational and social impairment 
with no more than reduced reliability and productivity and, 
hence, did not warrant an evaluation greater than 50 percent 
must be VACATED to assure due process.  38 C.F.R. § 20.904 
(2002).  A new decision, based upon a review of the entire 
evidence of record, will be entered.


ORDER

That part of the Board's May 27, 2004 decision which denied 
entitlement to an evaluation greater than 50 percent for 
PTSD, is VACATED.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

As part of the joint remand referenced above, counsel for the 
appellant and appellee agreed that the Board should consider 
whether staged ratings are appropriate in this case, in 
accordance with the Court's holding in Fenderson v. West, 12 
Vet App. 119 (1999).  

The Board finds clarification of the procedural history in 
this case is necessary.

Service connection for PTSD was originally granted by the RO 
in a December 1999 rating decision.  This rating decision 
also denied service connection for the residuals of a 
collapsed lung.  The RO assigned a 30 percent evaluation for 
PTSD, effective June 4, 1999, which is the date the veteran's 
claim for service connection for PTSD was received.

In January 2000, the veteran submitted a notice of 
disagreement with the evaluation assigned the newly service 
connected PTSD, as well as the denial of service connection 
for the residuals of a collapsed lung.  In March 2000, the 
veteran's representative submitted a notice of disagreement 
to the issue of service connection for the residuals of shell 
fragment wounds to the stomach, which had been denied in a 
separate rating decision issued in January 2000.  
Accordingly, the RO issued a statement of the case in May 
2000, identifying the issues as follows:  1)  evaluation of 
PTSD, currently evaluated as 30 percent disabling, 2) service 
connection for the residuals of a collapsed lung, and 3) 
service connection for shrapnel wounds of the stomach.  In 
September 2000, the veteran submitted a substantive appeal.  
In block 9, he identified the issues he wished to appeal as 
1) shrapnel wounds, and 2) hearing loss and tinnitus.  
However, in block 10, he discussed the evaluation assigned 
his newly service-connected PTSD, as well as the residuals of 
shrapnel wounds to his stomach.  In addition, the veteran's 
representative identified the issue of service connection for 
the residuals of collapsed lung in the November 2000 
Statement of Representative in Appealed Case.

The case came before the Board in June 2001.  Based on the 
veteran's discussion in the substantive appeal, and the 
representative's statements, the Board found that the veteran 
had timely perfected his appeal as to all three issues 
identified in the May 2000 statement of the case.  The Board 
thus identified the issues as following:  1)  propriety of 
the 30 percent rating assigned for PTSD, 2) service 
connection for residuals of a collapsed lung, and 3) service 
connection for residuals of a shrapnel wound to the stomach.

In its decision, the Board understood the issue of the 
propriety of the evaluation assigned the service connected 
PTSD to involve consideration under Fenderson, supra.  In 
other words, the Board understood that the issue was one of 
the evaluation to be assigned from initial grant of service 
connection, and considered the applicability of staged 
ratings from the point of initial service connection, as 
required under Fenderson.  

In its June 2001 decision, the Board granted a higher, 50 
percent, evaluation for the service connected PTSD.  The 
issues of service connection for residuals of a collapsed 
lung and of residuals of shrapnel wounds to the stomach were 
remanded for further development.  Concerning the claims for 
service connection for bilateral hearing loss and tinnitus, 
the Board observed that they had not been developed by the 
agency of original jurisdiction and, hence, could not yet be 
considered on appeal.  Therefore, the Board referred these 
claims to the RO for adjudication.

The RO effectuated the grant of the higher, 50 percent, 
evaluation for PTSD in a July 2001 rating decision, 
establishing an effective date of June 4, 1999, which is the 
date on which the veteran's claim for service connection for 
PTSD was received.  

The veteran submitted a notice of disagreement to this rating 
decision in August 2001, referencing the rating decision by 
date and date of the notification letter which accompanied 
the rating decision.  The veteran did not appeal the June 
2001 Board decision to the Court.  The notice of disagreement 
identified further conditions for which the veteran sought 
service connection.

Accordingly, the RO issued a statement of the case in August 
2003 identifying the issue as one of an increased evaluation 
for PTSD, currently evaluated as 50 percent disabling.  The 
veteran submitted a timely appeal as to the issue in 
September 2003.

In May 2004, the Board issued the decision that is, in part, 
the subject of the February 2005 joint motion for remand and 
the Court's February 2005 remand.  The Board identified the 
issues as 1) service connection for the residuals of shrapnel 
wounds to the stomach, 2) service connection for the 
residuals of a collapsed lung, and 3) an increased evaluation 
for PTSD, currently evaluated as 50 percent disabling.  Other 
issues that the veteran claimed or were inferred from the 
record, but had not been developed for appellate review, were 
referred to the RO for appropriate action in the Introduction 
to the May 2004 decision.

The Court's February 2005 remand remanded only that portion 
of the May 2004 decision that denied an increased evaluation 
for PTSD, currently evaluation as 50 percent disabling.  
Hence, the issues of service connection for the residuals of 
a collapsed lung and of shrapnel fragment wounds to the 
stomach are still pending and will be the subject of a later 
decision.  Similarly, the referred issues remaining pending 
appropriate action by the RO.

The present claim for an increased evaluation for PTSD does 
not involve a consideration of the evaluation assigned after 
the initial grant of service connection.  This is so because 
the June 2001 Board decision-which did include consideration 
of staged ratings as required by Fenderson, supra-
established that evaluation at 50 percent.  The veteran did 
not appeal this decision to the Court, and hence, it became 
final.  See 38 U.S.C.A. §§ 5108, 7103(a), 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 3.156(a) (2004); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  The veteran's notice of 
disagreement was to the RO's July 2001 rating decision.  

Thus, Fenderson cannot apply in the present case.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran has been awarded disability benefits by the 
Social Security Administration (SSA).  In addition, the file 
reflects that the veteran has undergone further treatment for 
his service-connected PTSD.  These records must be obtained.  
Finally, the most recent VA examination of record is dated in 
June 2003.

The Board finds it would be helpful to fully develop the 
medical evidence in this case and then accord the veteran VA 
examination to determine the nature and extent of his service 
connected PTSD, with review of the claims file and in 
consideration of the medical evidence of record.  See 
38 C.F.R. § 3.159(c)(4) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify VA and non-VA health 
care providers who have treated him for 
his PTSD since October 2003.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request copies of any and 
all inpatient and outpatient treatment 
records for treatment accorded him for 
his PTSD, to include any and all mental 
hygiene records, including copies of any 
and all individual and group therapy 
treatment records from the VA Medical 
Center (MC) in Bay Pines and St. 
Petersburg, Florida, and any other VAMC 
the veteran may identify.

3.  The RO should request from the SSA 
copies of the determination that found 
the veteran disabled and any and all 
medical evidence relied upon in reaching 
that determination.

4.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

5.  When the above development has been 
completed, the RO should afford the 
veteran a VA examination, by the 
appropriate specialist, to determine the 
nature and extent of his service 
connected PTSD.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence and the veteran's service 
medical records, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Describe any current symptoms and 
manifestations attributed to the 
service connected PTSD.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all psychiatric 
pathology.
?	
Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
rating criteria under 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411. The 
examiner should also utilize the 
diagnostic criteria set forth in DSM-IV 
and assign a Global Assessment of 
Functioning (GAF) Score consistent with 
DSM-IV.  An explanation of the GAF score 
assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
increased evaluation for his service 
connected PTSD.  If the decision remains 
in any way adverse to the veteran, he and 
his attorney should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0413677	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-21 254	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of 
shrapnel wounds to the stomach.

2.  Entitlement to service connection for the residuals of a 
collapsed lung.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968.  The veteran's service personnel records 
reflect that he was awarded the Bronze Star Medal with a 
"V" device for valour.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in December 1999 and 
January 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, and in 
July 2001 by the VA RO in St. Petersburg, Florida.

This case was before the Board in June 2001.  In its 
decision, the Board granted an evaluation of 50 percent for 
the service-connected PTSD.  It further remanded the issues 
of service connection for the residuals of shrapnel wound to 
the stomach and residuals of a collapsed lung for further 
development, including to proffer the veteran appropriate 
examinations to determine the nature, extent, and etiology of 
the claimed disabilities.  This was accomplished.  
Unfortunately, for reasons detailed below, the Board finds 
that it is again necessary to remand these issues.

In his August 2001 notice of disagreement, the veteran also 
claimed entitlement to service connection for the residuals 
of shell fragment wounds to his right arm, right leg, and 
right foot, and to malaria.

Moreover, in a second notice of disagreement, dated in July 
2002, the veteran stated he feels he is entitled to a 100 
percent disability evaluation for his PTSD.  In January 2000, 
he reported he resigned his job because of the stress, and in 
his June 2003 VA examination, he reported that his symptoms 
prevent him from working.  A claim for a total disability 
rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU) 
is thus inferred.

Finally, the Board notes that the June 2003 examination 
report contains a diagnosis of hypertension which the 
examiner opines is at least as likely as not secondary to his 
service-connected PTSD.  A claim for service connection for 
hypertension, as secondary to the service connected PTSD is 
thus inferred.

These claims are referred to the RO for appropriate action.

The issues of entitlement to service connection for the 
residuals of shrapnel wound to the stomach and residuals of a 
collapsed lung are the subject of a remand immediately 
following this decision.

These issues are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.  
Notwithstanding, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim addressed in this 
decision.

2.  The veteran's service-connected PTSD is manifested by 
symptomatology that more nearly approximates a disability 
picture consistent with occupational and social impairment 
with no more than reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation greater 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 
4.21, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to the veteran's claim, the Veterans Claims Assistance 
Act (VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to an evaluation in excess of 50 percent for PTSD.  VA has 
complied with the notice and duty to assist provisions of the 
VCAA, and the veteran was advised by VA of the information 
required to substantiate his claim.  In this regard, the 
Board notes that collectively, the June 2001 Board 
decision/remand, July 2002 VCAA notification letter, August 
2003 statement of the case, and October 2003 supplemental 
statements of the case provided the veteran with information 
regarding the evidence needed to substantiate his claim-in  
particular, what was required to meet the criteria for a 
higher evaluation for his service-connected PTSD-and 
informed him of what VA had done and would do to obtain 
evidence for his claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  To warrant a higher evaluation for his 
PTSD, the veteran needed to show that his PTSD rendered him 
occupationally and socially impaired with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood; or that it rendered him totally 
occupationally and socially impaired.  Additionally, in the 
July 2002 VCAA letter and August and October 2003 statement 
of the case and supplemental statement of the case the 
veteran was given specific information with respect to the 
changes in the law pursuant to the VCAA, as well as to the 
new VA duties to assist under the VCAA.  The veteran was also 
given the opportunity to identify additional relevant 
evidence that might substantiate his claim.  The veteran and 
his representative have provided additional argument and 
comment, and have submitted additional VA treatment records.  
In addition, the veteran was provided a VA examination for 
his PTSD in June 2003.  

The Board notes that the record reflects the veteran has 
filed a claim for disability benefits from the Social 
Security Administration (SSA).  In February 2003, the RO 
received a letter from the veteran's attorney before SSA 
requesting copies of VA examination reports for 2001 and 
2002.  In addition, VA treatment records as recent as in 
September 2003 indicate that the veteran's claim before SSA 
is still pending.

The record of any decision in the veteran's claim for SSA 
disability benefits and any medical records SSA used in 
arriving at that decision, if it was favorable, are not 
present in the claims file now before the Board.  VA is not 
bound by the findings of disability and/or unemployability 
made by other agencies, including SSA.  See Collier v. 
Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  However, while a SSA 
decision is not controlling for purposes of VA adjudication, 
it is "pertinent" to a veteran's claim.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).

Nonetheless, in the present case, the Board determines that 
it is not necessary to obtain these records.  This is so for 
the following reasons.  First, even assuming the veteran's 
claim for SSA benefits was successful, it is not certain that 
the records which would be obtained would be different, or 
more current, than the records that are already present in 
the claims file before the Board-especially considering his 
attorney's request for same.  The Board notes that the 
veteran has not identified any other potential sources of 
medical evidence to support his claim for increase than those 
that have already been obtained.  Second, the issue in this 
claim is the level of the veteran's disability as attributed 
to his service connected PTSD, rather than the existence of 
the disability.  As noted above, VA has afforded the veteran 
an examination to determine the nature and extent of his 
PTSD, the report of which is dated in June 2003.  In 
addition, VA treatment records from May 2000 to October 2003 
are of record.

Given the uncertainty of the relevance of any SSA records 
that may exist, the fact that the VA has obtained VA 
treatment records as recent as October 2003 and a VA 
examination report as recent as June 2003, and the position 
of the Court that the SSA's decision, if existent, is not 
binding on VA, the Board finds that the absence of any such 
SSA records is not prejudicial to the veteran's claim.

The Board is not aware of the existence of additional 
relevant evidence in connection with the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim for a higher initial evaluation for his PTSD.  The 
RO has also obtained and fully developed all relevant 
evidence necessary for an equitable disposition.

The Board notes that the VCAA notification letter sent to the 
veteran properly notified him of his statutory rights.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  However, that letter did request a response 
within 60 days, which is contrary to 38 U.S.C.A. § 5103(b) 
(West 2002).  An amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____).

Also, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
Court discussed the statutory requirement in 38 U.S.C.A. § 
5103(a) that VCAA notice be sent to a claimant before the 
initial adjudication of his claim.  Satisfying the strict 
letter holding in Pelegrini would require the Board to 
dismiss every case that did not absolutely meet these 
standards.  Such an action would render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, strictly following Pelegrini would require that 
the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a new substantive appeal by the claimant.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

There is no statutory authority that renders the initial 
adjudication of the veteran's claim null and void because of 
lack of strict VCAA compliance.  Furthermore, the Board does 
not believe that voiding the rating decisions is in this 
veteran's best interests.  Simply put, in this case, the 
claimant has been provided every opportunity to submit 
evidence, and to attend a hearing at the RO before a hearing 
officer or before a Veterans Law Judge at the RO or in 
Washington, DC.  He was provided with notice of the 
appropriate laws and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  The veteran was not prejudiced because he 
does not, as the Court noted in Pelegrini, have to "overcome 
an adverse determination."  There is no final adverse 
determination of his claim.  The Board does a de novo review 
of the evidence and is not bound by the RO's prior 
conclusions in this matter.  

The Board also observes that, in Pelegrini, the Court held, 
in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By various informational 
letters, a statement of the case and supplemental statement 
of the case, and their accompanying notice letters, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Hence, notwithstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case regarding the issue of 
entitlement to an increased evaluation for PTSD, "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, for these reasons, 
the Board finds that the intent and purpose of the VCAA were 
satisfied by the notice given to the veteran, and he was not 
prejudiced by any defect in the timing of that notice.

Alternatively, the Board finds that any possible defect with 
respect to the timing of the VCAA notice was harmless error.  
While the notice provided to the appellant was not given 
prior to the first agency of original jurisdiction (AOJ) 
adjudication of the claim, the notice was provided, as a 
result of a Board remand, by the AOJ prior to the transfer 
and the last certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003).  As such, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.


Increased Evaluation for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2003).

In the present case, the RO granted service connection for 
PTSD in an December 1999 rating decision based on the 
evidence then of record, which included service medical and 
personnel records, VA and Veterans Center treatment records, 
and a VA examination reports dated in September 1999.

Service medical records and separation documents show that 
the veteran was last assigned to the HHC 198th LIB Americal 
Division during his active service, and that he served in the 
Republic of Vietnam.  An award citation shows that the 
veteran was awarded the Bronze Star Medal with "V" for 
valour for "heroism in connection with military operations 
against a hostile force" while assigned to the 11th Infantry 
Brigade.  The veteran

distinguished himself by exceptionally 
valorous action on 1 February 1968 while 
serving as an assistant machine gunner as 
part of a perimeter defense for a forward 
command post near Quang Ngai City.  On 
that date, a large Viet Cong force began 
maneuvering on three sides of the command 
post.  During the ensuing action, a 
platoon size enemy force came within 40 
meters of [the veteran's] position, and 
air strikes were called in upon an area 
only 50 meters from his position.  The 
fire fight was of such intensity that 
[the veteran] and his gunner had to 
remove sapling trees that had fallen on 
their position in order to continue 
firing.  Throughout the four-hour battle, 
[the veteran] gallantly held his position 
in the face of a numerically superior 
enemy force, and contributed greatly to 
the successful defense of the command 
post.

VA and Veterans Center treatment records show counseling for 
a disability diagnosed in May 1999 as PTSD, characterized by 
depression, intrusive thoughts, nightmares, startle reaction, 
and avoidance.  

In September 1999, the veteran underwent examination for 
PTSD.  The report reflects subjective complaints of sleep 
disturbance, flashbacks, poorly modulated affect especially 
anger, isolation and withdrawal from social contact, and 
strenuous efforts to avoid potential cues which would evoke 
memories and experiences of Vietnam.  He reported frequent 
re-experiencing of his combat role in Vietnam, particularly 
the narrow escape from death when his position was nearly 
overrun by the enemy.  The examiner observed the veteran to 
be on time, neat, and well dressed; oriented, relevant, and 
coherent.  He manifested no obvious impairment of thought 
processes or communication, although verbalizations were 
significantly slowed, and his mood and facial expression 
showed his depression.  Motor activity was also slow and 
deliberate.  There was no evidence of delusions, 
hallucinations, or inappropriate behavior.  The veteran 
denied suicidal or homicidal ideation, and reported no 
problems with daily living.  There was no evidence of 
significant memory loss, although there was some vagueness 
regarding specific dates.  He manifested no indication of 
obsessive or ritualistic behavior, other than attempting to 
avoid combat memories.  The examiner noted that the veteran 
exhibited no evidence of significantly impaired impulse 
control, but the effort to maintain control was achieved at 
significant emotional and psychological cost.  The examiner 
did not attribute vocational impairment to the veteran's 
reported sleep disturbance.  As to occupational and social 
history, the veteran reported that he had obtained a 
bachelor's degree in criminal justice, and was currently 
employed as the Chief of Security for the University of 
Scranton, a position he had held since 1993.  He is married 
to same woman he married upon his return from active service.  
They have a 25-year old son.  He reported that his father is 
still living, but they are not close.  He gets along with his 
sister, but they have different life styles, ethics, and 
values.

The examiner diagnosed PTSD secondary to his war experiences, 
and commented:

This valid profile portrays major areas 
of concern regarding current situational 
and characterological indices of anxiety, 
tension and depression, an extreme sense 
of vulnerability, insecurity, and 
isolation, social estrangement, 
alienation, and distress and self-doubts, 
a feeling of diminished cognitive 
competence, motivation and ego mastery.  
There are also indications of significant 
somatic concerns.

The veteran's choice of vocation likely 
represents the strenuous efforts to 
compensate for the multiple psychological 
difficulties in an attempt to achieve 
some kind of emotional/psychological 
equilibrium and to function with 
sufficient adequacy to maintain a family 
and a vocation.

A Global Assessment of Functioning (GAF) score of 60 was 
assigned.

In the December 1999 rating decision, the RO assigned a 30 
percent evaluation for PTSD, effective in June 1999, which is 
the month in which the veteran's claim for service connection 
was received.

The veteran appealed this decision to the Board.  During the 
pendency of his appeal, he informed the RO that he had 
resigned his job due to the stress involved, and forwarded 
additional VA treatment records.  One such entry, dated in 
January 2000, indicates that the veteran reported additional 
complaints of depression and panic attacks, increased 
problems falling asleep and staying asleep, increased 
drinking, and forgetfulness.  The examiner commented that the 
veteran was drinking to excess, to the point where the 
veteran would black out, which could account for the memory 
problems; and the described panic attacks sounded more like a 
feeling of anxiety and depression.  Concerning his 
occupational and social history, the veteran reported he quit 
his job and he feels that he cannot be employed, especially 
in the field of law enforcement, which he feels is very 
stressful.  He reported he remains married to his wife of 30 
years.  The examiner noted that the veteran was relocating to 
Florida, where he would seek a period of respite and continue 
treatment.  The examiner observed the veteran has been 
socializing well.  He has many friends, drinks at a bar with 
friends from time to time, and reported that his wife has a 
good understanding of him.  The examiner diagnosed PTSD by 
history, depressive order, not otherwise specified, and 
alcohol abuse.  A GAF of 70 was assigned.

In June 2001, the Board issued a decision awarding a 50 
percent evaluation for the service-connected PTSD.  In a July 
2001 rating decision, the RO implemented this rating 
decision, effective in June 1999.  The RO submitted a notice 
of disagreement to this rating decision.

In June 2003, the veteran underwent another VA examination 
for PTSD.  The veteran reported continued, persistent 
problems with irritability and depression that he believed 
kept him from working, and additional complaints of avoiding 
crowds.  He stated that he rarely drinks anymore, and 
reported continuing treatment with prescribed medications 
including Trazodone and Zoloft.  The examiner observed the 
veteran to be casually dressed, neatly groomed, and oriented 
to time, place, and person but to have difficulty making eye 
contact throughout the interview.  Speech was normal, 
productive, and absent evidence of circumstantiality, 
tangentiality, flight of ideas, or loose association.  Affect 
was inconsistent with mood, and the examiner noted that the 
veteran appeared more euthymic than he reported.  Attention, 
concentration, and impulse control were observed to be good.  
Immediate memory was measured at 3 of 3; short term memory, 
at 2 of 3; and remote memory was found to be intact.  Insight 
was fair; judgment, good.  There was no evidence of 
hallucinations or delusions, and the veteran reported no 
suicidal or homicidal ideations.  As to occupational and 
social history, the veteran reported he remains unemployed.  
He remains married to his wife of more than 30 years.  He has 
a 30-year old son who lives out of state with his only 
grandson, who is now 10.  He reported his father is now 
deceased, and he has no contact with his sister.

The examiner diagnosed a history of PTSD presently manifested 
by irritability, social isolation, and dysthymia, and 
assigned a GAF of 60.

In September 2003, VA treatment records were received and 
reflect treatment for symptoms such as anxiety, depression, 
feelings of little to no joy in his life, loss of interest in 
life, isolation, irritability to the point of being enraged, 
alcohol dependence, and variable sleep but controlled with 
prescribed medication, and prescribed medication including 
Trazodone and Sertraline.  In September 2002, the veteran 
started detoxing from alcohol, which he successfully 
completed.  In September 2003, he was diagnosed with PTSD, 
anxiety, and alcohol dependence in remission.  Concerning his 
occupational and social history, in April 2001, he reported 
he quit a job he started in January.  But in October 2001, he 
reported finding employment selling real estate.  In November 
2001 he stated he thought he could return to a structured 
work environment, even in law enforcement, but having a 
degree in sociology, he thought he would like to work with 
troubled children.  In January 2002 he expressed a desire to 
work as a volunteer with children.  In April 2002, he 
expressed dissatisfaction with his job, noting that he felt 
the people he worked with were dishonest.  However, he liked 
the flexibility the job offered.  In September 2002, he again 
reported being unemployed.  In February 2003, he reported he 
volunteers at a veterans nursing home 2 days a week, and that 
he enjoys spending time and playing cards with the veterans.  
Treatment records show that his wife appears supportive in 
his treatment, particularly in helping him detoxify.  In 
October 2003, he noted that his relationship with her was 
improving, and that she remained supportive, for which he was 
grateful.  He enquired about different forms of treatment, 
and requested information about the Bay Pines PTSD program.

These records reflect GAFs ranging from 55 in May 2000, 60 in 
October 2001, 65 from November 2001 to January 2002, 55 in 
March 2002, 45 in August 2002 through October 2003.

The veteran continues to aver that the symptoms of his PTSD 
are so severe as to render him unemployable. 

Under the rating criteria, the veteran's service-connected 
PTSD is evaluated pursuant to a general rating formula for 
mental disorders under 38 C.F.R. Part 4 that is as follows:

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher, 70 percent, rating shall be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. Part 4, Diagnostic Code 9411 (2003).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 
to 40 is illustrative of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but the individual generally functions pretty 
well, and has some meaningful relationships.  A GAF score of 
71 to 80 shows that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

As an initial matter, the Board finds that the medical 
evidence of record meets the criteria for a 50 percent 
evaluation.  The veteran's PTSD is manifested by occupational 
and social impairment with reduced reliability and 
productivity.  Higher, 70 and 100 percent evaluations could 
be warranted under the diagnostic code as delineated above.  
However, the Board does not find that medical evidence 
reflects that the veteran manifests the required criteria for 
the higher evaluations.

Rather, the record shows that the veteran has maintained a 
relationship with his wife of many years, one that 
demonstrates at least her support for him, her participation 
in his treatment, and his gratitude.  It is presumed that he 
is also working on maintaining this relationship from his 
treatment records and his report that the relationship is 
improving.  Second, the veteran reports that he terminated 
his own employment due to stress, and that he remains 
unemployed; however, the record, conversely, contains no 
opinions by medical professionals that he is unemployable, 
let alone that he is unemployable due to his service-
connected PTSD.  Rather, the record reflects that he has 
degrees in sociology and in law enforcement.  Moreover, 
treatment records reflect that he has been employed, at least 
intermittently, during this time, including in real estate, 
and that he is considering other vocations, such as working 
with children.  Finally, treatment records show that he 
currently volunteers working with veterans, which he noted he 
found satisfying.

Other symptoms required for the higher, 70 percent and 100 
percent evaluations, are simply neither complained of nor 
observed by medical health care providers, including suicidal 
ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, near continuous panic, spatial 
disorientation, neglect of personal appearance and hygiene, 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or inability to form and 
maintain effective relationships.  Rather, the medical 
evidence demonstrates that the veteran presents as well 
dressed, neat, and oriented.  His speech was normal, 
productive and without evidence of circumstantiality, 
tangentiality, flight of ideas or loose association.  He 
exhibits slight impairment of memory, remembering 2 of 3 
items in short term memory, but 3 of 3 in immediate memory 
and exhibiting intact remote memory.  He has not averred, nor 
has he been observed to manifest suicidal or homicidal 
ideations, or hallucinations or delusions.  He has not 
averred nor been observed to exhibit difficulty with personal 
hygiene or acts of daily living.  And other than avoiding 
combat memories, he has not been observed to exhibit 
obsessive behaviors.  He has been observed to be anxious and 
depressed, but the medical record offers no opinion that he 
his so anxious or depressed as to be unable to function 
independently, appropriately, or effectively.  Rather, the 
medical evidence reflects that he has responded well to 
treatment and that he has engaged productively with other 
members of society, including successful detoxification from 
alcohol, improvement in his relationship with his wife, 
intermittent employment, and volunteering to work with 
veterans.

Finally, the Board notes that while VA treatment records 
assigned a GAF of 45 for the time period from August 2002 
through October 2003, the June 2003 VA examination does not 
concur, assigning a GAF of 60.  The GAF assigned in the 
examination was assigned by an M.D., whereas the GAF of 45 
assigned throughout the course of the veteran's treatment was 
assigned by an R.N., M.S.N., C.S.  The Board accords that GAF 
assigned by a physician more probative value than that 
assigned by his nurse and counselor, because the physician's 
evaluation is informed by more experience and training.  In 
addition, the physician, in this case, reviewed the entire 
medical record in arriving at his assessment, including the 
treatment records, whereas the nurse did not have the benefit 
of this background information.  

Moreover, prior to August 2002, VA treatment records reflect 
GAFs of 60 in October 2001, 65 from November 2001 to January 
2002, and 55 in March 2002.  Finding that the medical 
evidence reflects a GAF averaging 55 to 60 rather than 45 to 
50, the Board observes that a GAF score of 51 to 60 reflects 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Furthermore, 
the Board notes, again, that the medical record is bereft of 
any opinions that the veteran is unemployable, in particular 
that he is unemployable due to his service-connected PTSD.  
Rather, the record, including the VA treatment notes recorded 
by his treating nurse, reflect that he was employed for at 
least part of this time, that he has a degree in sociology 
and law enforcement and has considered other careers, that he 
remains in a relationship with his wife he feels is improving 
and that he is working on, and that he volunteers with 
veterans.

The Board has carefully reviewed the medical evidence and 
finds that the disability picture presented is productive of 
no more than occupational and social impairment with reduced 
reliability and productivity.

After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 50 percent for the service 
connected PTSD is not met.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has 
presented for weekly therapy and prescription drug 
management, but treatment records do not show that he has 
required hospitalization for his service-connected PTSD.  
Treatment records show that future forms of treatment, 
including treatment at the VAMC Bay Pines, Florida program, 
have been discussed, no plans have been made to hospitalize 
the veteran.  Moreover, VA examination reports and treatment 
records do not show that he has ever been found to be 
incompetent, unable to handle his own affairs, or has trouble 
with acts of daily living.  Finally, while the veteran avers 
he is unable to work due to his service-connected PTSD, the 
medical evidence simply does not concur.  Rather, as detailed 
above, these records show that he has maintained some 
employment, albeit intermittently, feels ready to pursue work 
again in law enforcement, is presently volunteering, and has 
considered career changes.  Hence, the evidence cannot 
establish that the service-connected PTSD, alone, interferes 
markedly with his employment so as to make application of the 
schedular criteria impractical.  Hence, as a whole, the 
evidence does not show that the impairment resulting solely 
from the PTSD warrants extra-schedular consideration.

As noted above, in the introduction, a claim for TDIU has 
been referred to the RO for appropriate action.


ORDER

An evaluation greater than 50 percent for the service-
connected PTSD is denied. 


REMAND

As above noted, the veteran also seeks entitlement to service 
connection for the residuals of shrapnel wounds to his 
stomach and the residuals of a collapsed lung.

Initially, the Board notes that service medical and personnel 
records show that the veteran was awarded the Bronze Star 
Medal with the "V" for valour, for his participation in 
what was described as a four-hour battle between a small 
command post and an overwhelming enemy force.  The veteran 
was positioned with a machine gun at the time, and the 
citation for his award notes that the fighting was so fierce 
and heavy that he and his gunner had to "remove sapling 
trees that had fallen on their position" in order that they 
could continue firing.  The veteran avers that he was injured 
at this time.  Results of a VA examination conducted in 1974 
do reflect findings of scars that the examiner opined where 
the residuals of multiples shrapnel wounds to the right arm, 
right leg, and right foot.

The Board notes that, when assessing veterans' claims for 
service-connected disability compensation, the VA must give 
due consideration to the places, types, and circumstances of 
the veteran's service as shown by his service records, and 
other designated sources. In this regard, when a veteran is 
claiming compensation for a disability which resulted from 
the veteran's engagement in personal combat with the enemy, 
satisfactory lay or other evidence may suffice to 
substantiate the claim.  38 U.S.C.A. § 1154 (West 2002).

In addition, service medical record reflect that the veteran 
was treated in March 1967 for pneumonia.  At this time the 
physician noted that the veteran required treatment for two 
months at Walter Reed General Hospital.  These records are 
not present in the claims file before the Board.  The record 
shows that the veteran made attempts to obtain them, to no 
avail.  However, it does not show that the RO followed up on 
the information forwarded by the veteran.  This must be done.

Finally, the record reflects that the veteran has a claim 
pending before the SSA.  Unlike the claim for increased 
disability evaluation, these claims involve establishing 
whether or not the disability exists and, if so, its 
etiology.  In this context, the Board finds it cannot fairly 
decide the claims for service connection absent SSA records, 
if they exist.  Thus, these records must be obtained.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's ability to 
cure VCAA deficiencies.  Therefore a remand is required in 
this appeal so that additional development may be undertaken 
in order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
remaining issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed lung and stomach 
disability.  The RO should procure duly 
executed authorization for the release of 
private medical records.  Furthermore, 
the appellant should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the appellant in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his claimed 
lung and stomach disability that are not 
already of record.  In particular, the RO 
should request any and all records of 
treatment, including all hospital and 
clinical records, accorded the veteran 
from VA Medical Centers (MCs) in Tampa, 
Florida, Wilkes-Barre and Philadelphia, 
Pennsylvania, and St. Petersburg, Florida 
and any other VAMCs the veteran may 
identify from his discharge from active 
service in 1968 to the present.

4.  The RO should ascertain whether or 
not the SSA has found the veteran 
disabled.  If so, the RO should obtain 
from SSA the decisions that found the 
veteran disabled and all supporting 
medical records for this decision.

5.  The RO should obtain any additional 
service medical records.  In particular, 
the RO should request hospital records 
for the following period of 
hospitalization:
?	At Walter Reed General Hospital, 
from approximately March to May 
1966, but should search during the 
15 months from January 1966 to March 
1967

6.  If the service medical records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical or service personnel records.  
See VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, chapter 4, paras. 4.28 
and 4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

7.  The RO should afford the veteran an 
opportunity to provide buddy statements 
from individuals who may have witnessed 
the injuries to or treatment of his lung 
and stomach during active service, or 
from friends and family to whom he may 
have confided his injuries or who may 
have observed his symptoms or scars 
immediately after his discharge from 
active service.

8. When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations by appropriate specialists 
to determine the nature, extent, and 
etiology of any manifested lung and 
stomach disabilities.  All indicated 
tests and studies should be performed.  
If other examinations by specialists are 
indicated, they should be conducted.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
any lung and stomach disabilities.
?	Describe any current symptoms and 
manifestations attributed to any 
manifested lung and stomach 
disabilities.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all lung and stomach 
pathology identified.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested lung and stomach 
disability.  In particular, the 
examiners are requested to provide 
the following opinions:
1.	Is it as likely as not that any 
lung or stomach disability 
identified is the result of the 
veteran's active service?

9.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for the residuals of shrapnel 
wounds to the stomach and the residuals 
of a collapsed lung.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  


38 C.F.R. § 3.655 (2003).  The Board intimates no opinion as 
to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





